Citation Nr: 1115835	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral otitis media.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a stomach condition (claimed as gastroesophageal reflux disease (GERD)).

4.  Entitlement to service connection for a lumbosacral spine disability.

5.  Entitlement to service connection for headaches (claimed as muscle tension headaches).

6.  Entitlement to an initial compensable rating for recurrent strain of the left latissimus dorsi muscle.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Travel Board hearing was held at the RO in July 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

The issues of entitlement to service connection for bilateral otitis media, entitlement to service connection for allergic rhinitis, entitlement to service connection for a stomach disorder (claimed as GERD), entitlement to service connection for a lumbosacral spine disability, and entitlement to an initial compensable rating for recurrent strain of the left latissimus dorsi muscle are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The competent medical evidence shows that the Veteran's headaches are related to active service.


CONCLUSION OF LAW

Headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In this decision, the Board grants entitlement to service connection for headaches, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claim of service connection for headaches.  The Board notes initially that, although the Veteran denied any relevant medical history and was normal clinically at his enlistment physical examination in April 2005, he was treated on several occasions for headaches during active service.  A history of occasional migraines also was noted at his separation physical examination in August 2006.  At that time, the in-service examiner stated that the Veteran had been seen during active service for headaches which had been acute and were resolved.  He also noted that the Veteran also had tension-type headaches which occurred with stress and were resolved with medication.  The Board also notes that the Veteran continued to experience headaches after his service separation.  On VA examination in December 2006, among other things, the Veteran reported that he had experienced headaches beginning in 2006 which were induced by stress.  He also reported that his headaches lasted 10-20 minutes, resolved, and then returned, and his last headache had lasted 4-5 days.  He had experienced 5 headaches in the prior year.  Physical examination showed pupils equal, round, and reactive to light and accommodation in both eyes.  The diagnoses included muscle tension headaches.  The Veteran testified credibly in July 2010 that he continued to experience headaches once a month or once every other month.  He also testified that his headaches could be debilitating migraines which required him to rest in a dark room and wait for them to go away.  Given the lay and medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for headaches is warranted.


ORDER

Entitlement to service connection for headaches (claimed as muscle tension headaches) is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran testified credibly in July 2010 that his service-connected recurrent strain of the left latissimus dorsi is more disabling than currently evaluated.  The Veteran also testified that his left shoulder muscle was fatigued after 2-3 hours of use and he was able to lift 15 pounds less with his left shoulder than with his right shoulder.  He testified further that his left shoulder muscle resulted in sleep disturbance and was his non-dominant shoulder.  The Board notes that the Veteran last was examined for his left shoulder complaints in December 2006.  Given the Veteran's credible Board hearing testimony concerning the worsening symptoms in his service-connected recurrent strain of the left latissimus dorsi, and given the length of time which has elapsed since he was examined for this service-connected disability, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination.
There is evidence of a back disability, stomach problems, rhinitis, and ear problems in service.  The Veteran has testified that he current experiences similar problems.  Although a VA examination was provided in December 2006, there was no nexus opinion provided that was supported by a stated rationale.  When there is a disability noted in service, and a current disability, and some indication that the two may be related, the duty to provide an examination and obtain an opinion is triggered.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  An opinion must include a rationale.  An opinion offered with no supporting rationale is not probative.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected recurrent strain of the left latissimus dorsi since his service separation and who have treated him for allergic rhinitis, a lumbosacral spine disability, GERD (or other stomach disorder), and otitis media.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any response(s), to include a negative reply and any records obtained, should be included in the claims file and communicated to the Veteran.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected recurrent strain of the left latissimus dorsi.  The claims file should be provided to the examiner(s) for review.  The examiner(s) should be asked to comment specifically on whether the Veteran's service-connected recurrent strain of the left latissimus dorsi results in moderate, moderately severe, or severe muscle injury affecting the intrinsic muscles of the shoulder girdle.  Range of motion testing should be accomplished as well.  The examiner(s) also should state whether the Veteran's service-connected recurrent strain of the left latissimus dorsi results in impairment of the clavicle or scapula, other impairment of the humerus (including flail shoulder, false flail joint, recurrent dislocation of the scapulohumeral joint, or malunion of the humerus), limitation of motion of the left arm, or ankylosis of the scapulohumeral articulation (whether favorable, intermediate, or unfavorable).  A complete rationale should be provided for any opinion expressed.

3.  The RO/AMC should schedule the Veteran for an examination to determine whether the Veteran currently suffers from otitis media, and if so, to determine its etiology.  A copy of the claims folder should be provided to the examiner and reviewed prior to the examination.  If otitis media is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's otitis media is related to service.  The examiner should specifically address the fact that the Veteran was treated for otitis media in service.

4.  The RO/AMC should schedule the Veteran for an examination to determine whether the Veteran currently suffers from a stomach disorder, to include GERD, and if so, to determine its etiology.  A copy of the claims folder should be provided to the examiner and reviewed prior to the examination.  If a stomach disorder, to include GERD, is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's stomach disorder is related to service.  The examiner should specifically address the fact that the Veteran was treated for an episode of nausea and gastroenteritis in service.

5.  The RO/AMC should schedule the Veteran for an examination to determine whether the Veteran currently suffers from a lumbosacral disability,  and if so, to determine its etiology.  A copy of the claims folder should be provided to the examiner and reviewed prior to the examination.  If a lumbosacral disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbosacral disability is related to service.  The examiner should specifically address the fact that the Veteran was treated for low back pain in service including in march 2006 when he complained of numbness and dull pain radiating down his leg and a muscle spasm was noted.

6.  The RO/AMC should schedule the Veteran for an examination to determine whether the Veteran currently suffers from a allergic rhinitis,  and if so, to determine its etiology.  A copy of the claims folder should be provided to the examiner and reviewed prior to the examination.  If allergic rhinitis is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's allergic rhinitis is related to service.  The examiner should specifically address the fact that the Veteran was treated for several upper respiratory infections in service.

7.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


